Citation Nr: 0938032	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-43 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1960 to February 
1964.  He died in December 2002.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  A Travel Board hearing was held 
at the RO in December 2005.

In July 2006 and October 2007, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The medical evidence, to include a certificate of death, 
shows that the Veteran died in December 2002 at age 60 of 
arteriosclerotic cardiovascular disease.

3.  At the time of the Veteran's death, service connection 
was not in effect for any disabilities.

4.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death; nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to, a disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1310, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in July and September 2003, August 2006, and 
November 2007, VA notified the appellant of the information 
and evidence needed to substantiate and complete her claim, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the appellant to submit evidence showing that the 
cause of the Veteran's death was related to active service 
and noted other types of evidence the appellant could submit 
in support of her claim.  The appellant was informed of when 
and where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the appellant be 
advised to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting the appellant's claim of service 
connection for the cause of the Veteran's death.  Thus, any 
failure to develop this claim under the VCAA cannot be 
considered prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has 
had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Additional notice of the five elements of a service-
connection claim was provided in the August 2006 and November 
2007 VCAA notice letters, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
response, the appellant notified VA in May 2007 and January 
2008 that she had no more information or evidence to submit 
in support of her claim.

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim, (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the appellant's claim of service connection for the 
cause of the Veteran's death is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the notices provided to the 
appellant and her service representative has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the claims file; the appellant has not 
contended otherwise.  In summary, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the appellant and no further action is necessary to meet the 
requirements of the VCAA.

The appellant contends that the cause of the Veteran's death 
is related to active service.  Specifically, she contends 
that the Veteran was exposed to herbicides while on active 
service in Thailand and this exposure caused him to develop 
non-Hodgkin's lymphoma and heart problems which led to his 
death.

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1131, 1310; 38 C.F.R. §§ 3.303, 3.312 (2008); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The Veteran's service treatment records show that, at his 
induction (or enlistment) physical examination in November 
1960, clinical evaluation was normal except for first degree 
pes planus which was not considered disabling.  Chest x-ray 
was negative.

At his separation physical examination in November 1963, 
clinical evaluation was normal except for mild pes planus and 
a deformity in the mid-portion of the right clavicle.  Chest 
x-ray was within normal limits.

A review of certain of the Veteran's service personnel 
records submitted by the appellant show that he served in 
Korat, Thailand, from September 2 to November 28, 1962.

As noted in the Introduction, the Veteran's death certificate 
indicates that the immediate cause of his death in December 
2002 was arteriosclerotic cardiovascular disease.  

In an April 2003 letter, Ira Wollner, M.D., Senior Staff 
Physician, Hematology/Oncology, Henry Ford Hospital, stated 
that the Veteran had mantle cell lymphoma.  Dr. Wollner also 
stated that the Veteran had been treated with chemotherapy 
which caused cardiomyopathy but put his lymphoma into 
remission.  The Veteran also had a bone marrow transplant.  
The Veteran's lymphoma recurred and he was treated for it 
"several other times."  Dr. Wollner stated further that the 
Veteran ultimately died from "a sudden cardiac death."

In a July 2003 letter to the appellant, Dr. Wollner stated 
that mantle cell lymphoma could not be caused by exposure to 
Agent Orange or "by having been in the military."  He also 
stated that someone can get mantle cell lymphoma without any 
exposure to Agent Orange.  He stated further that there was 
"no test that would prove any association" between Agent 
Orange exposure and mantle cell lymphoma. 

In September 2003, the National Personnel Records Center in 
St. Louis, Missouri (NPRC), confirmed that the Veteran had 
not served in Vietnam.

In a February 2004 letter, Dr. Wollner stated that the 
Veteran had been under his care for mantle cell lymphoma 
which was a form of Non-Hodgkin's lymphoma. 

In response to a request for records demonstrating the 
Veteran's in-service herbicide exposure, the National 
Personnel Records Center in St. Louis, Missouri (NPRC), 
notified VA in August 2006 that there were no such records.  

A review of the Veteran's treatment records from Henry Ford 
Hospital, Detroit, Michigan (HFH), received at the RO in 
October 2008, shows that he was treated for mantle cell 
lymphoma beginning in 1996.  It appears that his treating 
oncologist was Dr. Wollner.

On outpatient treatment at HFH in October 1996, it was noted 
that the Veteran had returned for a third cycle of 
chemotherapy to treat his malignant mantle cell lymphoma.  
The Veteran denied any chest pain or shortness of breath.  
Physical examination showed a regular heart rate and rhythm 
with no murmurs or rubs.  The impressions included stage IV 
malignant mantle cell lymphoma.

In January 1997, it was noted that the Veteran had received 
six cycles of chemotherapy for mantle cell lymphoma with 
significant colonic involvement in the form of lymphomatous 
polyposis.  It was noted that the Veteran had a partial 
response with almost complete resolution of his adenopathy 
with persistent lymphomatous involvement of his bone marrow.  
It also was noted that he was without significant complaints.  
Physical examination showed a regular heart rate and rhythm.

While hospitalized at HFH in April 1997, it was noted that 
the Veteran had been diagnosed as having malignant stage four 
mantle cell lymphoma in July 1996.  It also was noted that he 
was in good partial remission with nine cycles of 
chemotherapy which had been completed in February 1997.  
Multiple biopsies of polypoid lesions of the colon had shown 
mantle cell lymphoma.  The Veteran was admitted to HFH for 
high dose chemotherapy followed by peripheral blood stem cell 
transplant.  Physical examination was essentially 
unremarkable.  The principal diagnosis was Non-Hodgkin's 
lymphoma, mantle cell type.  

The Veteran was hospitalized at HFH from June 4 to June 10, 
1997, after reporting to the emergency room and being 
diagnosed as having rule-out pneumonia versus congestive 
heart failure.  An echocardiogram (EKG) was normal.  The 
Veteran's medical history included mantle cell lymphoma and 
hypertension.  Chest x-ray showed no enlarged heart.  It was 
noted that the Veteran's congestive heart failure symptoms 
were not acute.  It also was noted that the Veteran's cardiac 
function decreased after his bone marrow transplant.  
Congestive heart failure was confirmed as the primary 
diagnosis during this hospitalization after four days of 
diuresis and a notable improvement in symptoms.  The Veteran 
experienced residual chest tightness at discharge but it was 
much improved from admission.  The principal diagnoses 
included congestive heart failure.

The Veteran was hospitalized again at HFH from June 17 to 
June 19, 1997, for follow-up of pulmonary complications in 
congestive heart failure.  On admission, the Veteran reported 
that he had experienced shortness of breath since his 
hospital discharge earlier that same month.  He also reported 
experiencing "a heavy pressure on his chest" relieved only 
when lying down.  Physical examination showed a regular heart 
rate and rhythm with no murmurs, rubs, or gallops.  There 
also was no shortness of breath.  Chest x-ray on admission 
was essentially negative.  EKG on admission showed sinus 
tachycardia and left axial deviation but no changes from a 
prior EKG at his last hospital stay earlier in June 1997.  A 
cardiology consult indicated that the Veteran had congestive 
heart failure secondary to chemotherapy-induced 
cardiomyopathy.  At discharge, the Veteran reported that his 
chest pressure and shortness of breath was very minimal.  He 
stated that he only experienced chest tightness with 
exercise.  The principal diagnosis was shortness of breath.  
The secondary diagnoses included congestive heart failure and 
chemotherapy-induced cardiomyopathy.

The Veteran was hospitalized at HFH in November 1997 for 
acute shortness of breath on exercise which had been 
occurring for two prior to his admission.  It was noted that 
he was status-post bone marrow transplant for non-Hodgkin's 
lymphoma.  The Veteran denied any chest pain.   The Veteran 
denied any paroxysmal nocturnal dyspnea.  Physical 
examination showed stable vital signs.  He was admitted for 
treatment of an exacerbation of congestive heart failure.  
The principal diagnosis was congestive heart failure 
exacerbation.

On outpatient treatment at HFH in November 1998, the Veteran 
complained of shortness of breath.  He denied any chest pain.  
Physical examination showed a regular heart rate and rhythm 
without murmurs.  The impressions included mantle cell 
lymphoma and persistent congestive heart failure.

In January 1999, it was noted that the Veteran had been 
diagnosed as having mantle cell lymphoma in the entire colon 
in 1997.  The Veteran also had received chemotherapy and went 
into remission.  He denied any shortness of breath.  Physical 
examination showed a regular heart rate and rhythm with no 
murmurs or gallops.  The impression was that the Veteran 
asymptomatic and did not have any signs of recurrence of 
mantle cell lymphoma.

In May 1999, the Veteran's complaints included some dyspnea 
on exertion.  His medical history included mantle cell 
lymphoma throughout his colon, status-post chemotherapy and 
consolidation therapy with autologous bone marrow transplant.  
The Veteran's medical history also included residual 
congestive heart failure secondary to chemotherapy.  It was 
noted that a computerized tomography (CT) scan in November 
1998 had shown no further progression of disease.  The 
Veteran had been disease free for the previous two years.  
Physical examination showed a regular heart rate and rhythm 
with no murmurs, gallops, or rubs.  The assessment included 
status-post chemotherapy and consolidation bone marrow 
transplant for mantle cell lymphoma.

In October 1999, it was noted that the Veteran had been 
"doing very well" since he had undergone nine cycles of 
chemotherapy followed by consolidation high dose chemotherapy 
with peripheral stem cell support to treat his mantle cell 
lymphoma.  Physical examination showed a regular heart rate 
and rhythm with no gallop.  The impression included mantle 
cell lymphoma, stage IV, status-post high dose chemotherapy 
with peripheral stem cell support and no evidence of 
recurrent disease and uncompensated congestive heart failure.

A November 1999 pathology report from HFH showed  several 
small lymphoid infiltrates suspicious for residual or 
recurrent mantle cell lymphoma.  On outpatient treatment at 
HFH later in November 1999, it was noted that the Veteran's 
mantle cell lymphoma had relapsed.  A biopsy had shown the 
presence of mantle cell lymphoma in a subcutaneous nodule in 
the abdomen.  A CT scan of the chest and abdomen revealed 
lymphadenopathy above and below the diaphragm.  It was noted 
that the Veteran's congestive heart failure was stable and 
compensated.  The Veteran denied any shortness of breath, 
peripheral neuropathy, or orthopnea.  Physical examination 
showed a regular heart rate and rhythm with no gallop and a 
flat and soft abdomen with 2-3 centimeter (cm) non-tender 
subcutaneous nodules on the abdomen and flanks.  The 
impression was relapsed mantle cell lymphoma.

On outpatient treatment at HFH in February 2000, it was noted 
that the Veteran's visible and palpable lesions completed 
regressed.  His CT scan showed no enlarged lymph nodes 
internally.

In March 2000, it was noted that the Veteran was being seen 
"because he felt a tender lump in his left breast."  It was 
noted that the Veteran had a history of mantle cell lymphoma, 
status-post chemotherapy, bone marrow transplant, and Rituxan 
to manage a recurrence after the bone marrow transplant.  
There was no palpable peripheral lymphadenopathy.  

In April 2000, the Veteran's complaints included several 
areas of tenderness in the upper left chest and the right 
lateral flank "where there is an impression of nodularity in 
the subcutaneous tissues but no frank mass."  There was no 
palpable peripheral lymphadenopathy.  

A magnetic resonance imaging (MRI) scan of the Veteran's 
brain taken at HFH in May 2000 showed no evidence of central 
nervous system lymphoma.

On outpatient treatment at HFH in September 2000, the Veteran 
complained of "newly developed lumps on his arm."  The 
Veteran stated that he had begun to feel "unwell" again and 
developed two lumps on his right arm.  Physical examination 
showed two lumps on the volar aspect of his right forearm 
which were indurated and non-moveable but not well-
circumscribed.  There were no changes in the overlying skin.  
The physician was suspicious that these lumps "may represent 
lymphoid collections."  Physical examination showed no 
palpable peripheral lymphadenopathy and no appreciable 
organomegaly apart from the two lesions on the right arm.

In November 2000, the Veteran complained of nightly drenching 
sweats, painful adenopathy, and increasing discomfort.  It 
was noted that a recent biopsy had shown a relapse of the 
Veteran's mantle cell lymphoma.  Physical examination showed 
painful tender adenopathy of the upper extremities and "some 
come and go on his lower extremities."  

In December 2000, it was noted that, following two treatments 
with Rituxan, the Veteran's mantle cell lymphoma appeared to 
be entering remission again.  It also was noted that his 
subcutaneous lymph nodes on the upper extremities were 
resolving.  The Veteran also had no new adenopathy.  It was 
noted that the Veteran understood that his disease could 
relapse again "and we may or may not be able to re-treat it 
and that ultimately he may not be curable."

In August 2009, the Joint Services Records Research Center 
(JSRRC) notified VA that it was unable to document or verify 
that the Veteran had been exposed to herbicides while on 
active service in Korat, Thailand, in 1962.  The JSRRC stated 
that its research indicated that herbicides were sprayed in 
1964 and 1965 in an isolated coastal area near Pranburi, 
Thailand, in a "location . . . not near any U.S. military 
installation."

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the Veteran's death.  The appellant has contended 
that the Veteran was exposed to herbicides during active 
service and such exposure caused his mantle cell lymphoma, a 
form of non-Hodgkin's lymphoma, and led to his sudden death 
from arteriosclerotic cardiovascular disease.  Unfortunately, 
however, there is no support for the appellant's assertions 
concerning the Veteran's alleged in-service herbicide 
exposure.  The Board acknowledges that the Veteran served in 
Korat, Thailand, from September to November 1962 while on 
active service.  The JSRRC concluded in August 2009, however, 
that herbicides were sprayed in an isolated area of Pranburi, 
Thailand, away from U.S. military installations in 1964 and 
1965, approximately two years after the Veteran had left 
Thailand and after his separation from active service in 
February 1964.  The JSRRC also indicated that there was no 
record that the Veteran was exposed to herbicides while he 
was on active service in Thailand in 1962.  NPRC similarly 
confirmed that there was no record that the Veteran was 
exposed to herbicides at any time during active service, 
including while he was in Thailand.  The Board also 
acknowledges that non-Hodgkin's lymphoma is among the 
diseases for which service connection is available on a 
presumptive basis due to in-service herbicide exposure.  See 
38 C.F.R. §§ 3.307, 3.309.  Although the Veteran was 
diagnosed as having a form of non-Hodgkin's lymphoma several 
decades after service separation, there is no evidence of in-
service herbicide exposure.  

The Board acknowledges further that the Veteran was treated 
for several bouts of mantle cell lymphoma beginning in 1996.  
The medical evidence indicates that this disease went into 
remission and relapsed several times between 1996 and the 
Veteran's death six years later.  The Veteran also was 
treated for congestive heart failure while undergoing 
treatment for mantle cell lymphoma, although the Veteran's 
congestive heart failure was stable and compensated in 
November 1999, approximately three years prior to his death.  
The Veteran's mantle cell lymphoma also had entered into 
remission again in December 2000, approximately two years 
prior to his death.  The Board notes that, although the cause 
of the Veteran's death was arteriosclerotic cardiovascular 
disease, and although cardiovascular-renal disease is among 
the diseases for which service connection is available based 
on chronic disease, there is no evidence that the Veteran was 
diagnosed as having cardiovascular-renal disease during 
active service or within the first post-service year (i.e., 
by February 1965).  Id.  The medical evidence indicates 
instead that chemotherapy treatment for the Veteran's mantle 
cell lymphoma, which manifested several decades after service 
separation, led him to develop chemotherapy-induced 
cardiomyopathy.  Dr. Wollner also stated the Veteran 
ultimately died from a "sudden cardiac death."  As noted, 
at the time of the Veteran's death, service connection was 
not in effect for any disabilities.  There also is no medical 
evidence linking the cause of the Veteran's death 
(arteriosclerotic cardiovascular disease) to active service.  
Further weighing against the claim is a gap of several 
decades between the Veteran's separation from service in 
February 1964 and the first post-service medical evidence of 
mantle cell lymphoma and cardiovascular problems in 1996.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


